Citation Nr: 0006409	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for peripheral 
neuropathy of both lower extremities as secondary to service-
connected frostbite of the feet.

2.  Entitlement to an increased evaluation for frostbite of 
both feet evaluated as 30 percent disabling.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or special 
home adaptation grant.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance or 
for special adaptive equipment only.

5.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

The current appeal arose from a July 1995 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
peripheral neuropathy of both lower extremities as secondary 
to Agent Orange (AO) exposure, an evaluation in excess of 30 
percent for frostbite of both feet, a temporary total 
evaluation based on hospitalization pursuant to the criteria 
of 38 C.F.R. § 4.29 (1999), and special monthly compensation 
based on peripheral neuropathy and plantar ulcerations.

In October 1995 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for peripheral neuropathy 
of both lower extremities, denied entitlement to a temporary 
total evaluation based on convalescence pursuant to the 
criteria of 38 C.F.R. § 4.30 (1999), affirmed the denial of 
entitlement to an evaluation in excess of 30 percent for 
frostbite of the feet, and affirmed the denial of entitlement 
to service connection for peripheral neuropathy of the lower 
extremities as secondary to AO exposure.

In his May/June 1996 substantive appeal the veteran addressed 
an increased evaluation for frostbite of the feet, AO 
exposure, temporary total evaluations pursuant to 38 C.F.R. 
§§ 4.29, 4.30 (whichever was proper), and peripheral 
neuropathy of both feet.

In July 1996 the RO denied entitlement to service connection 
for a right foot amputation and diabetes mellitus.

A July 1996 supplemental statement of the case addressed the 
determination that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for peripheral neuropathy, service connection for 
peripheral neuropathy as secondary to AO exposure, increased 
evaluation for frostbite of the feet, and a temporary total 
evaluation based on hospitalization pursuant to 38 C.F.R. 
§ 4.29.

In August 1996 the RO denied entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or special adaptive equipment 
only.

In November 1997 the RO affirmed the denial of entitlement to 
service connection for peripheral neuropathy as secondary to 
AO exposure, denied entitlement to service connection for 
amputation of both feet, special monthly compensation based 
on anatomical loss of both feet, and affirmed the denials of 
entitlement to certificates of eligibility for financial 
assistance in acquiring special adaptive housing or special 
home adaptation grant and an automobile or other conveyance 
with specially adaptive equipment or adaptive equipment only.  
In December 1997 the veteran filed a notice of disagreement 
(NOD) with the denial of housing and automobile benefits.  
The RO addressed these denials in a March 1998 statement of 
the case and an October 1998 supplemental statement of the 
case.  The veteran submitted a substantive appeal in December 
1998.

This case was previously remanded by the Board in May 1999 in 
order to provide the veteran with a hearing at the RO before 
a Member of the Board.  The record shows that the veteran was 
unable to a attend video conference hearing scheduled in 
September 1999.  His representative requested that the Board 
proceed with appellate consideration of the issues on appeal 
based upon the evidence of record.  




The record shows that in August 1999 the veteran withdrew 
from appellate consideration the issues of whether new and 
material evidence has been submitted in order to reopen a 
claim of direct service connection for peripheral neuropathy, 
service connection for peripheral neuropathy as secondary to 
AO exposure, a temporary total evaluation based on 
hospitalization under 38 C.F.R. §§ 4.29.

Also the record shows that in August 1999 the veteran 
essentially raised the additional issues of whether new and 
material evidence has been submitted in order to reopen a 
claim of entitlement to service connection for amputation of 
the right foot secondary to service-connected frostbite 
(previously denied by an unappealed RO rating decision in 
July 1996) and entitlement to an effective date earlier than 
August 16, 1982 for the grant of service connection for 
residuals of frostbite of both feet.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative actions.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Moreover, the Board notes that in September 1999 the 
veteran's representative pointed out that the veteran still 
had a pending claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) which the RO had failed to adjudicate since the 
veteran filed the claim in late 1995.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's NOD may attach to the RO's 
failure to adjudicate a claim reasonably before it, so long 
as the NOD could be fairly read as encompassing the RO's 
failure to adjudicate that particular claim.  Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

In this case the statement in September 1999 may be 
reasonably construed as an NOD to the RO's failure to 
adjudicate the veteran's claim for the benefit cited above.  
Accordingly, such issue is addressed in the remand portion of 
the decision.  

The issues of entitlement to an evaluation in excess of 30 
percent for frostbite of both feet, and certificates of 
eligibility for financial assistance in acquiring specially 
adapted housing or home adaptation grant and an automobile or 
other conveyance with adaptive equipment or for adaptive 
equipment only are addressed in the remand portion of the 
this decision.

Also, the Board notes the veteran recently submitted private 
medical evidence directly to the Board with waiver of initial 
RO review.  See 38 C.F.R. § 20.1304(c) (1999).  Accordingly, 
the Board is proceeding with appellate review of the issues 
on appeal without first remanding the case to the RO for 
initial review of the added evidence.  


FINDINGS OF FACT

1.  In June 1993 the Board determined that an etiologic 
relationship did not exist between service-connected 
residuals of frostbite of both feet and the onset of 
peripheral neuropathy.

2.  The evidence submitted since the June 1993 Board decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  The claim for entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected residuals of frostbite of both feet is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The probative medical evidence of record consist of VA 
and private medical professionals who have determined that a 
causal relationship or link exists between the veteran's 
peripheral neuropathy of the lower extremities and his 
service-connected frostbite of both feet.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1993 decision wherein 
the Board denied entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected frostbite of both feet is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected frostbite of both feet is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected frostbite of 
the feet is granted.  38 U.S.C.A. § 5107;  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1993 
decision wherein the Board denied entitlement to service 
connection for peripheral neuropathy is reported in pertinent 
part below.

The service medical records reflected no complaints, findings 
or manifestations of peripheral neuropathy.  

A February 1989 statement from a private physician shows the 
veteran had "decreased sensation over [the] distal feet 
consistent with a neuropathy which may be secondary to a 
diabetic peripheral neuropathy", and a private 
hospitalization report covering the period from January 9, 
1991 to January 18, 1991, shows a diagnosis of diabetes 
mellitus type II with peripheral neuropathy with onset in 
1979.  

In June 1993 the Board found that the veteran's service 
medical records reflected no complaints, findings or 
manifestations of peripheral neuropathy.  The Board found 
that there was no evidence of record to establish the 
presence of peripheral neuropathy within the initial post 
service year, nor was there any basis upon which to relate 
that disorder to a service-connected disability including 
residuals of frostbite of both feet.  The Board found that 
the veteran had been diagnosed with diabetes mellitus, Type 
II, and that peripheral neuropathy was considered to be 
related to that nonservice-connected disorder.

The evidence received since the Board's decision in June 1993 
includes a March 1994 statement from Dr. JMC, a specialist in 
podiatric medicine and surgery.  He reported treating the 
veteran for a chronic ulcer on the left foot since 
approximately 1991.  He noted the veteran's history of 
frostbite since service.  He opined that the veteran's 
frostbite in part created a foundation for the veteran's 
neuropathy.  

In a December 1994 statement a VA podiatrist noted currently 
treating the veteran for osteomyelitis of the 2nd and 3rd 
metatarsals of the left foot.  He noted that the veteran had 
a history of frostbite of the left foot in 1967 which may 
have contributed to his current pathology of chronic 
ulceration and peripheral neuropathy.  

In statements from VA podiatrists dated in November 1995 it 
was essentially noted that the veteran's feet and leg 
problems were due to in part to exposure to frostbite.  It 
was noted that while the veteran's diabetes was diagnosed in 
1986, he had had peripheral neuropathy since February 1967 
while in Germany.  

In a statement dated in November 1995 a VA physician noted 
the veteran had recently been treated for sepsis of the right 
foot attributed to a complication of diabetes.  The extent of 
tissue loss precluded reconstruction salvage of the foot.  An 
amputation was done by the Podiatry Section.  It was noted 
that the veteran reported having had bilateral frostbite 
during service.  It was noted that such disability could have 
contributed to the vascular insufficiency which resulted in 
the extent of debridement required to manage the right foot 
infection.  


In a November 1995 statement a VA Administrative Officer of 
the Surgical Service noted that a review of the veteran's 
medical records lead to the conclusion that most of his 
problems leading up to amputation of his right foot could be 
directly linked to his exposure to frostbite in service.  

In August 1999, Dr. JMC, a specialist in podiatric medicine 
and surgery noted that he had treated the veteran since 1991.  
He noted that the veteran had a severe peripheral neuropathy 
secondary to frostbite and that the connection was a 
certainty.


Criteria

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991). If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?




To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999). 

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) the Court held 
that "When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, [compensation is warranted] for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." 

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the 
Court determined that testimonial evidence submitted after an 
adverse final Board decision denying service connection for 
multiple sclerosis was merely cumulative and could not be 
considered "new and material" to reopen the claim.  The 
Court, however, explained that: [w]hen a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 288. 

Additionally, the Court held that "the type of change in law 
or regulation which will justify a de novo adjudication of a 
claim after a final decision is a change which provides a new 
basis for establishing entitlement to the relief sought so as 
to render the new claim legally and factually distinct from 
the former claim.  Spencer, at 4 Vet. App. 290.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).


Analysis
New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for peripheral neuropathy of both lower 
extremities as secondary to service-connected frostbite of 
the feet.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo.  Glynn v. Brown, 6 Vet. App. 523, 
529 (1994).  



In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Following a comprehensive review of the record, the Board 
notes that the pertinent evidence submitted since the Board 
decision in June 1993 includes both private and VA medical 
statements suggesting for the first time the existence of an 
etiologic relationship between the veteran's service-
connected residuals of frostbite of both feet and his 
peripheral neuropathy of the lower extremities. 

The Board may not overlook the fact that the new pertinent 
medical evidence submitted does bear directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim especially when viewed in light of the 
subsequent holding in Allen.  Accordingly, the veteran's 
claim for entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to his 
service-connected frostbite of the feet is reopened.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of the record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).


As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected frostbite of the feet, the first element 
has been met.  Accordingly, the Board's analysis must proceed 
to a determination of whether the appellant's reopened claim 
is well grounded; and, if so, to an evaluation of the claim 
on the merits.


Well Grounded Claim

The private and VA medical evidence of record appear to 
reflect suggestions of significant lower extremity symptoms 
variously classified including peripheral neuropathy that 
have increased in severity due to service connected frostbite 
of both feet.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of both lower extremities as secondary 
to service-connected frostbite of both feet is plausible and 
capable of substantiation, and is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Furthermore, the Board notes that as all relevant facts have 
not been properly developed further assistance to the veteran 
with the development of evidence is required.  See 38 
U.S.C.A. § 5107 (West 1991).

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of the record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  As the Board has already completed the first two 
elements, there remains an evaluation of the veteran's claim 
on the merits.


Service connection for peripheral 
neuropathy of the lower extremities as 
secondary to service-connected frostbite 
of the feet.

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993).  In this case, the Board's 
determination is favorable to the veteran; accordingly, the 
veteran is prejudiced by the Board's present de novo 
consideration of his claim.

As the Board noted earlier, several VA and non-VA examiners 
have repeatedly linked the veteran's peripheral neuropathy of 
his lower extremities not only to his nonservice-connected 
diabetes mellitus, but to his service-connected frostbite 
both feet.  In fact, this competent medical authority has 
acknowledged that the veteran's service-connected frostbite 
of many years standing predisposed him to developing 
peripheral neuropathy.  An ongoing disease process, on the 
basis of competent medical authority, was already well in 
progress prior to the veteran's development of diabetes 
mellitus which has also been recognized as a contributing 
factor to the development of the appellant's bilateral lower 
extremity peripheral neuropathy.

As the veteran's bilateral lower extremity peripheral 
neuropathy has been linked, at least in part, to a disability 
for which service connection has been granted, the Board has 
no alternative but to grant service connection for bilateral 
lower extremity peripheral neuropathy as secondary to 
service-connected frostbite of both feet.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected frostbite of both feet, the appeal is 
granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-c0nnected frostbite of the feet.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to service-connected 
frostbite of the feet is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the VA criteria for rating 
cardiovascular disorders, including cold injury residuals (38 
C.F.R. § 4.104, Diagnostic Code 7122), were revised, 
effective January 12, 1998, and August 13, 1998.  The RO has 
not considered the new criteria in its evaluation of the 
veteran's claim for an increased rating for his service-
connected residuals of frostbite of both feet nor has it 
provided the veteran with the revised criteria.  Such should 
be done prior to appellate consideration of this claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Moreover, the Board notes that in September 1999 the 
veteran's representative pointed out that the veteran still 
had a pending claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 which the RO had 
failed to adjudicate since the veteran filed the claim in 
late 1995.  



The Court has held that a veteran's NOD may attach to the 
RO's failure to adjudicate a claim reasonably before it, so 
long as the NOD could be fairly read as encompassing the RO's 
failure to adjudicate that particular claim.  Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  In this case the statement in 
September 1999 may be reasonably construed as an NOD to the 
RO's failure to adjudicate the veteran's claim for the 
benefit cited above.  Accordingly, the RO should furnish the 
veteran and his representative a statement of the case on 
such issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in view of the grant of service 
connection for peripheral neuropathy of both lower 
extremities, and the RO's need to consider the claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151, a present consideration of the claims 
of entitlement to certificates of eligibility for financial 
assistance in acquiring specially adapted housing or home 
adaptation grants and an automobile or other conveyance with 
specially adaptive equipment or for specially adaptive 
equipment only would be premature.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the remaining issues pending a 
remand of the case to the RO for further development as 
follows: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should again consider the 
issue of entitlement to an evaluation in 
excess of 30 percent for frostbite of 
both feet with application of the 
previous criteria before January 12, 
1998, and those criteria which became 
effective January 12 and August 13, 1998.



3.  The RO should consider the claim of 
entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151, and depending upon the 
determination, issue a statement of the 
case in response to the veteran's notice 
of disagreement with the failure to 
previously consider such claim.  

The RO should specifically and clearly 
advise the veteran that a timely 
substantive appeal must be filed to 
complete the appeal process if he wishes 
appellate review of his claim for 
compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151.

4.  In view of the Board's grant of 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities as secondary to service-
connected frostbite of both feet, the RO 
should reconsider the claims of 
entitlement to certificates of 
eligibility for financial assistance in 
acquiring specially adaptive housing or 
special home adaptive grants, and an 
automobile or other conveyance with 
special adaptive equipment or special 
adaptive equipment only.

If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The appellant need take no 
action until otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



